Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13, 15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stergiopulos (WO2009066133 references made using US 2011/0066098).
Regarding claim 1, Stergiopulos discloses an ocular draining system comprising an implantable housing (24, figure 5) configured to be implanted in the eye ([0005], GDD devices implanted under the sclera), the implantable housing comprising a deformable tube (27, [0047]) and a magnetic disk (29, [0047]) disposed therein, the deformable tube having a flow area and a hydraulic resistance (tube naturally has a flow area and a hydraulic resistance), the magnetic disk configured to selectively rotate along an arc to adjust a compressive force applied to the deformable tube, thereby adjusting the flow area and the hydraulic resistance ([0047] cross sectional area of the tube changes and adjusts the flow and resistance), an external control unit (11, figure 2, [0034] illustrates how the external control works) configured to non-invasively rotate the magnetic disk. The external control unit being of multiple components (8-11) including a sensor (9) configured to determine an angular orientation of the magnetic disk ([0033-0034]); and a magnet (10) configured to be moved from a first position in an arc over the implantable housing to a second position to cause the magnetic disk to rotate from a corresponding first stationary position along the arc to a corresponding second stationary position along the arc ([0033-0034, [0047], the movement of the electromagnet 10 moves the corresponding magnet (29) on the implant which would move the magnets from one position to another as desired.
Regarding claim 2, Stergiopulos discloses the drainage devices are implanted under the scleral flap ([0005]).
Regarding claim 3, Stergiopulos discloses wherein the deformable tube is configured to be disposed within a groove (space inside 24 and 25) of the implantable housing extending between an inlet and an outlet of the implantable housing (equivalent parts inlet/outlet (3 and 6) generally shown in these devices in figure 1).
Regarding claims 7-8, Stergiopulos discloses the sensor positioned on a first end (cardinal directions NSWE) ends of the external unit while the magnet is on a second end (magnet could have the ends pointed NW/SW/NE/SE end of the device.
Regarding claim 9, Stergiopulos discloses wherein the sensor is configured to determine the angular orientation of the magnetic disk by sensing an orientation of a magnetic field emanating from the magnetic disk ([0034]).
Regarding claim 10, Stergiopulos discloses wherein the deformable tube has a first flow area and hydraulic resistance when the magnetic disk is in the first stationary position, and a second flow area and hydraulic resistance different from the first flow area and hydraulic resistance when the magnetic disk is in the second stationary position ([0033]-[0034], [0047], since the shape of the magnet cylinder is curved, the resistance and flow area would change as the magnet rotates and change the flow in different positions).
Regarding claim 11, Stergiopulos discloses wherein the second stationary position is 180 degree or less along the arc from the first stationary position in a clockwise or counterclockwise manner (the rotation of the magnet inside cylinder 30 can be less than 180 degrees and to a position that pinches the tubing 27 more than the first position).
Regarding claim 12, Stergiopulos discloses a drainage tube (1) having a proximal end configured to be fluidly coupled to an outlet port of the deformable tube (equivalent part shown in figure 1), a distal end configured to be disposed within an orbital fat space of the eye ([0029]), and a lumen (lumen of 1) extending between the proximal end and the distal end.
Regarding claim 13, Stergiopulos discloses wherein the distal end of the drainage tube comprises one or more drainage holes (opening on the end of the drainage tube that is communicating with the eye) such that the lumen of the drainage tube is in communication with the orbital fat space ([0029]).
Regarding claim 15, Stergiopulos discloses a method for treating excess fluid in the eye, the method comprising, determining, via a sensor (9, figure 2) of an external control unit (8-11), a first angular orientation of a magnetic disk (7) of an ocular drainage device ([0034]), the magnetic disk configured to selectively rotate from a first stationary position along an arc to a second stationary position along the arc to adjust a hydraulic resistance of the ocular drainage device ([0033-0034], operator changes the fluidic resistances when turning the magnet from a first position to second position); coupling a magnet (10) of the external control unit to the magnetic disk; moving the magnet from a first position in an arc over the ocular drainage device to a second position to cause the magnetic disk to rotate from the first stationary position along the arc to the second stationary position along the arc ([0033]-[0034]); and determining, via the sensor of the external control unit, a second angular orientation of the magnetic disk of the ocular drainage device ([0033-0034], the sensor can continuously detect the position of the magnet disk and the magnet to ascertain direction of magnetic field and resistance).
Regarding claims 18-20, Stergiopulos further discloses wherein determining, via the sensor of the external control unit, the first and second angular orientations of the magnetic disk of the ocular drainage device comprises sensing, via the sensor of the external control unit, an orientation of a magnetic field emanating from the magnetic disk ([0033-0034]), verifying that the external control unit is in a horizontal position ([0033-0034], figure 2) relative to the ocular drainage device prior to determining, via the sensor of the external control unit, the first angular orientation of the magnetic disk of the ocular drainage device ([0033-0034], the sensing occurs after the external unit is set, the sensor continuously detects position of the magnet) and verifying that the external control unit is in a horizontal position ([0033-0034], figure 2) relative to the ocular drainage device prior to determining, via the sensor of the external control unit, the second angular orientation of the magnetic disk of the ocular drainage device ([0033-0034], the sensing occurs after the external unit is set, the sensor continuously detects position of the magnet).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stergiopulos in view of Thomsen (US 4232451).
Regarding claims 5-6, Stergiopulos does not teach wherein the sensor comprises a compass configured to determine and display the angular orientation of the magnetic disk, and wherein the compass comprises a needle and gradation markers to facilitate reading of the angular orientation of the magnetic disk.
Thomsen discloses a detector relatively pertinent to problem posed by Applicant of detecting angular position of a magnet. Thomsen teaches the detector the sensor (2) comprises a compass (12) configured to determine and display the angular orientation of the magnetic disk, and wherein the compass comprises a needle (col 3, lines 25-30) and gradation markers (col 3, lines 30-35) to facilitate reading of the angular orientation of the magnetic disk (col 2, lines 40-60, col 3, lines 30-35).
Thomsen provides the compass and markers in order to allow the user to detect the positioning of the magnet (col 3, lines 40-60). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Stergiopulos with the compass and markers in order to allow the user to further see the positioning of the magnet.
Regarding claims 16-17, Stergiopulos does not teach wherein the sensor comprises a compass, the method further comprising displaying the first and angular orientations of the magnetic disk of the ocular drainage device via the compass, wherein the compass comprises a needle and gradation markers to facilitate reading of the angular orientation of the magnetic disk.
Thomsen discloses a detector relatively pertinent to problem posed by Applicant of detecting angular position of a magnet. Thomsen teaches the detector the sensor (2) comprises a compass (12) configured to determine and display the angular orientation of the magnetic disk, and wherein the compass comprises a needle (col 3, lines 25-30) and gradation markers (col 3, lines 30-35) to facilitate reading of the angular orientation of the magnetic disk (col 2, lines 40-60, col 3, lines 30-35).
Thomsen provides the compass and markers in order to allow the user to detect the positioning of the magnet (col 3, lines 40-60). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Stergiopulos with the compass and markers in order to allow the user to further see the positioning of the magnet.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stergiopulos in view of Suson (US 6508779).
Regarding claim 14, Stergiopulos does not discloses a nozzle having a proximal end configured to be fluidly coupled to an inlet port of the deformable tube, a distal end configured to pass through a wall of the eye to communicate with aqueous humor in an anterior chamber of the eye, and a lumen extending between the proximal end and the distal end.
Suson discloses a glaucoma device in the same field of endeavor as the Applicant. Suson teaches a nozzle (end of 54 with the reservoir 62 interior to the nozzle) with a proximal end configured to be fluidly coupled to an inlet port (60) of the deformable tube (54, figure 5), a distal end configured to pass through a wall of the eye to communicate with aqueous humor in an anterior chamber of the eye (figure 3, the tubing goes through the wall to the eye), and a lumen (62 and lumen of the nozzle end) extending between the proximal end and the distal end.
Suson provides alternatives to the tubing in order to allow communication away from the eye (col 9, lines 40-64). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the tubing of Stergiopulos with the nozzle and tubing of Suson to still allow communication of the material away from the eye.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or reasonably suggest wherein the magnetic disk is eccentrically mounting within the implantable housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781